Cobb, P. J.
(After stating the foregoing facts.) It appearing from the evidence that at least on some occasions the accused received the money, ordered the whisky, and thereafter himself delivered the whisky to the person for whom it was ordered, a prima facie case of guilt was established. See Billups v. State, 107 Ga. 766 and cit. The weight to be given the stateznent of the accused was entirely for the jury; and if they believed that the contention therein set up, that he acted as agent of the buyer and ordered the whisky over the telephone, was a mere subterfuge and pretense to cover an illegal sale of whisky, they were at liberty to disregard the statement entirely and rest a conviction upon the prima facie case established by the State’s evidence. White v. State, 93 Ga. 47; Burden v. State, 120 Ga. 198; Graves v. State, 127 Ga. 46. In Dunn’s case, 82 Ga. 27, the agent for the seller took an order for the sale of the whisky which was thereafter delivered by a common carrier, the delivery not being by the agent or the seller directly. This decision was rendered prior to the adoption of the law prohibiting the soliciting of sales in dry counties. The judge did not err in overruling the petition for certiorari.

Judgment affirmed.


All the Justices concur.